Citation Nr: 1017261	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-09 398	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement of additional transportation 
costs related to the burial of the Veteran.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The Veteran had active military service from July 1943 to 
October 1945.  He died in April 2007; the appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted burial and interment allowances, but 
did not include a separate allowance for the cost of 
transportation of the Veteran's remains.  (Other issues were 
subsequently developed for appellate review, but the 
appellant's representative submitted a statement in November 
2008 whereby all issues except the transportation expense 
issue were withdrawn from the appeal.)

The appellant at one time had requested a video conference 
hearing before a member of the Board.  She was notified in 
September 2009 that a video hearing had been scheduled in 
October 2009.  In response to that notification the appellant 
timely notified the RO that she preferred to wait for a 
future visit by a member of the Board.  See 38 C.F.R. 
§ 20.702(c) (2009).  

In September 2008, she also asked for a hearing before a 
decision review officer (DRO) at the RO.  It was not clear 
whether her subsequent request for a travel Board hearing was 
meant to replace the request for a DRO hearing.  The Board 
remanded the case in January 2010 in order to clarify the 
appellant's intentions as regards a hearing, and to afford 
her either a travel Board or a DRO hearing.  On remand she 
initially requested a DRO hearing, but, in correspondence 
dated in February 2010, she withdrew her hearing request 
entirely, and asked that her case be forwarded to the Board 
for a decision without a hearing.  The case is thus once 
again properly before the Board for appellate review.  

Received in May 2007 was a letter from the appellant wherein 
she requested payment or reimbursement for medical expenses 
associated with the Veteran's terminal hospitalization in a 
non-VA facility.  If such a claim has not already been 
referred to and addressed by the VA facility that has 
jurisdiction over medical expense claims, the originating 
agency should ensure that such a referral occurs.


FINDINGS OF FACT

1.  The Veteran died in April 2007 following a motor vehicle 
accident that occurred in March 2007.  

2.  The Veteran's Certificate of Death lists the cause of 
death as probable sepsis, due to (or as a consequence of) 
blunt force head and chest trauma; the manner of death was 
listed as a March 2007 motor vehicle accident.  

3.  At the time of his death the Veteran was in receipt of VA 
compensation for various disabilities, but none has been 
recognized as causing his death. 

4.  At the time of his death the Veteran was not properly 
hospitalized by VA.  

5.  The Veteran was not buried in a national cemetery, a 
cemetery owned by the federal government, or in a state-owned 
cemetery or section thereof used solely for persons eligible 
for burial in a national cemetery.  


CONCLUSION OF LAW

The criteria for award of additional transportation costs 
related to the burial of the Veteran have not been met.  
38 U.S.C.A. §§ 1703, 2302, 2303, 5107 (West 2002 & Supp. 
2009) 38 C.F.R. §§ 3.1, 3.102, 3.1600, 3.1605 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the appellant was initially apprised of 
the information and evidence necessary to substantiate her 
claim for benefits in the instructions for completing her 
application.  See VA Form 21-530, rev. June 2001.  Those 
instructions informed her of the benefits available, 
including those related to transportation, and provided the 
circumstances under which transportation expenses could be 
paid.  The instructions also gave detailed information 
regarding the evidence necessary to substantiate the claim, 
including proof of the Veteran's honorable service, proof of 
his death, and a statement of related expenses.  The 
appellant was also provided information regarding the time 
limit for filing and who was responsible for filing the 
claim, and was also provided a toll free telephone number at 
which she could obtain assistance with her claim.

The appellant was subsequently provided notice regarding the 
specific requirements of the VCAA.  Though that notice was 
contained in a Statement of the Case (SOC), the Board finds 
that, in the context of this claim for a burial benefit, that 
notice satisfies the Federal Circuit's holding in Mayfield 
that subsequent RO actions may "essentially cure[] the error 
in the timing of notice," and therefore is in substantial 
compliance with the VCAA.  Moreover, the Board notes that 
under the present circumstances there would be nothing to be 
gained from a remand for the express purpose of providing the 
appellant with a dedicated VCAA-compliant notification, which 
would provide her with no more information than was provided 
with the application.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  The Board therefore finds 
that VA has no duty to inform or assist that was unmet. 

The Veteran served honorably in the Army Air Force in WWII.  
In his lifetime he was service-connected for several 
disabilities, including posttraumatic stress disorder (PTSD), 
a left ankle disability, degenerative joint disease of the 
cervical spine, bilateral hearing loss, and tinnitus.  The 
record indicates that the Veteran was involved in a serious 
motor vehicle accident in late March 2007.  Following the 
motor vehicle accident he was taken to a non-VA hospital, 
which is where he died in April 2007.  The Veteran's death 
certificate lists the immediate cause of death as probable 
sepsis, due to (or as a consequence of) blunt force head and 
chest trauma.  The death certificate also lists the manner of 
death as a motor vehicle accident that occurred in late March 
2007.  

In a June 2007 written statement from the appellant, she 
stated that, after the accident, she had requested that her 
husband be transported to the Oklahoma City VA Medical Center 
(VAMC), but was told that because of the severity of his 
injuries he had to be taken to a trauma facility.  

Administrative notes from the Oklahoma City VAMC indicate 
that, after about a week at the private hospital, the Veteran 
was put on a waiting list for transfer to the VAMC's 
intensive care unit (ICU).  Later that same day, the VAMC was 
notified that the appellant had decided to keep the Veteran 
in the non-VA hospital, with plans for discharge to a long-
term acute care facility.  The Veteran therefore was removed 
from the VAMC's waiting list.  

The appellant submitted an application for burial benefits in 
the amount of $3095.  The claim form indicated that the 
Veteran was not buried in a national cemetery, a cemetery 
owned by the federal government, or in a state owned cemetery 
or section thereof used solely for persons eligible for 
burial in a national cemetery.  The claim form did not claim 
an allowance for the cost of a burial plot.  Of record is a 
copy of the bill from the funeral home in the amount of 
$3095, which included a $300 charge for transportation, and 
no charge for a burial plot.  

Based on the appellant's application for burial benefits, the 
RO denied service connection for the cause of the Veteran's 
death.  In the cover letter notifying the appellant of its 
decision, the RO granted both a $300 burial allowance and a 
$300 plot or interment allowance based on the Veteran's 
having been in receipt of VA compensation at the time of his 
death.  No separate transportation allowance was awarded.  It 
is a separate transportation allowance that is the subject of 
this appeal.

As the appellant was informed by the RO, for veterans in 
receipt of disability compensation, VA regulations authorize 
payment of certain transportation expenses to a national 
cemetery nearest a veteran's last place of residence in which 
burial space is available.  38 C.F.R. § 3.1600(g).  This 
includes a cemetery owned by the federal government, or in a 
state-owned cemetery or section thereof used solely for 
persons eligible for burial in a national cemetery.  
Additionally, a transportation benefit is also payable for 
veterans who died while properly hospitalized by VA or when a 
veteran dies en route while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for the purpose of examination, treatment, or care.  
38 C.F.R. § 3.1605.  

Here, the evidence clearly shows that the Veteran's death was 
precipitated by a motor vehicle accident, and has not been 
recognized as resulting from any service-connected 
disability.  The record also shows that the Veteran was not 
hospitalized by VA as defined by the pertinent regulation.  
See 38 C.F.R. § 3.1600(c).  Rather, as a result of his motor 
vehicle accident he was transported by a non-VA emergency 
medical team to a non-VA hospital.  Although the appellant 
pointed out that she tried to have him transferred to VA, the 
transfer never occurred.  Consequently, the Veteran did not 
die while in a hospital to which he was admitted under the 
authority of VA.  

The only other potentially available transportation benefit 
is one payable for transportation of the Veteran's body, for 
burial, from his place of death to the national cemetery 
nearest his last place of residence in which burial space is 
available.  38 C.F.R. § 3.1600(g).  Because the appellant 
notified VA on her claim form that the Veteran was not buried 
in a national cemetery or in a state-owned cemetery, or 
section thereof, used solely for persons eligible for burial 
in a national cemetery, this benefit is not available.  Id.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds 
that the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment of additional transportation costs 
related to the burial of the Veteran is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


